Citation Nr: 0911065	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-37 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from September 
1980 to May 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  The Veteran 
withdrew his request for a hearing in January 2009.


FINDING OF FACT

The competent evidence fails to establish that the Veteran's 
current right ear hearing loss is related to his active duty 
service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An October 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter sent in October 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the October 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The letter also contained information 
regarding a possible disability rating and effective date 
assignment in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

The Board observes that the October 2006 letter was sent to 
the Veteran prior to the March 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  
Private treatment records from St. John's Clinic and 
Springfield ENT are also of record.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  Finally, the 
Veteran was afforded multiple VA examinations with respect to 
all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, although the Veteran did not demonstrate 
hearing loss in his right ear during service or within one 
year of separation, there is competent medical evidence that 
the Veteran currently suffers from hearing loss in his right 
ear.  At a March 2007 VA examination, the Veteran scored 40 
decibels at 3000 Hertz in his right ear.  Since this exam was 
conducted during the appeal period, and since there is no 
evidence in the claims folder suggesting this reading is 
unreliable, the Board finds the Veteran meets the criteria 
for a current right ear hearing disability as defined by VA.  
See 38 C.F.R. § 3.385 (defining hearing loss).

Additionally, there is evidence in the claims folder that the 
Veteran was exposed to incidents during his 12 years of 
service which could have resulted in acoustic trauma.  The 
Veteran's military occupational specialty (MOS) was an 
aircraft armament systems technician.  The Veteran has stated 
that he was continually exposed to loud noise from jet 
engines.  Since this kind of noise exposure is generally 
consistent with the Veteran's MOS, the Board finds that 
events occurred during the Veteran's active duty service 
which could have resulted in acoustic trauma.

However, although the Veteran has a current hearing 
disability and was exposed to noise which could have resulted 
in acoustic trauma, there is no competent evidence in the 
claims file indicating that the Veteran's current hearing 
loss is related to these in-service events.  Particularly, 
the Board notes that the Veteran received VA medical opinions 
in March 2007 and June 2008, both of which state that his 
right ear hearing loss is less likely than not related to his 
military service.  On both occasions, the examiners reviewed 
the Veteran's clams file and thoroughly discussed his 
military and post-service history.  However, neither examiner 
related the Veteran's current right ear hearing loss to his 
active duty service.  In March 2007, the examiner opined that 
the Veteran's right ear hearing loss is most likely due to 
post-service noise exposure and possibly familial factors.  
The June 2008 examiner opined that the Veteran's right ear 
hearing loss is due to aging and post-service noise exposure.  

The Board has found no competent medical evidence in the 
claims file relating the Veteran's right ear hearing loss to 
his active duty military service or events of acoustic trauma 
therein.  The Board acknowledges the Veteran's statements 
that his hearing loss is related to his active duty service.  
However, as a layperson, the Veteran is not competent to draw 
such a conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  

In sum, the Veteran has presented competent evidence that he 
currently suffers from a hearing loss disability in his right 
ear and that events occurred during his active duty military 
service which could have resulted in acoustic trauma.  
However, there is no competent evidence in the claims file 
relating the Veteran's current hearing loss to his active 
duty service and there is competent evidence dissociating 
right ear hearing loss for service.  Thus, a preponderance of 
evidence is against the Veteran's claim, the benefit of the 
doubt rule does not apply, and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


